Citation Nr: 0307687	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-32 617	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant is a surviving spouse of the veteran 
for purposes of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1959, 
and from June 1959 to July 1976.  The appellant married the 
veteran in April 1980.

This is an appeal from a January 1996 decision by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (Nashville RO), which held that new and 
material evidence had not been submitted regarding a prior 
claim that denied the appellant recognition as the veteran's 
surviving spouse for purposes of entitlement to DIC benefits.  
In October 1996, the Board remanded the case to the Nashville 
RO for additional development, to include obtaining 
information from the proper officials in Madison County, 
Alabama, about the veteran's and appellant's previous divorce 
decrees.  Subsequently, the case was transferred to the RO 
located in Jackson, Mississippi (Jackson RO).  

The appellant testified at a Central Office (CO) hearing 
before the undersigned Veterans Law Judge on September 8, 
1998.  A transcript of that hearing has been associated with 
the record.

In a June 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen a claim of 
whether the appellant is a surviving spouse of the veteran 
for purposes of DIC benefits, reopened the appellant's claim, 
and remanded the case to the RO for additional development.  
The case is now before the Board for further appellate 
consideration.


REMAND

The appellant contends that she is the veteran's surviving 
spouse and as such, she not L. S., is entitled to DIC 
benefits.

The veteran married L. S. on August[redacted]
, 1959, in York County, 
South Carolina.  Proof of that marriage was of record when 
the RO denied the appellant's original claim in 1982.  One 
child was adopted and one child was born to their union.  
There is also was proof that the appellant married the 
veteran on April [redacted]
, 1980, in Madison County, Alabama.  This 
marriage continued until the veteran's death on May [redacted]
, 1982; 
no children were born to their union.  The appellant was 
divorced at the time she married the veteran and proof of 
that divorce is of record.

Additional documents in the claims file indicate that the 
veteran referred to the appellant as his wife in connection 
with claims for VA benefits from approximately December 8, 
1981, and that his address and hers were the same 
(Huntsville, Alabama) from the time of their marriage until 
his death.  At a September 1982 VA field examination, the 
veteran's first spouse, L. S., contended that she and the 
veteran cohabited from the time of their marriage in 1959 
until his death in 1982, although she acknowledged that he 
only came home on the weekends from the time he started 
working in Huntsville, Alabama.  Records in the file 
indicated that the veteran started working in Huntsville in 
June 1978.  In connection with her original claim, the 
appellant informed the RO that she knew of the veteran's 
prior marriage to L. S., but married him on his word that he 
had divorced L. S. in August 1972.  Their application for a 
marriage license reflected one prior marriage and divorce for 
each.  However, efforts to obtain proof of such a divorce 
have not been successful.  On the basis of these facts, the 
RO determined that L. S. was the proper claimant to be 
recognized as the surviving spouse of the veteran, 
essentially for the following reasons:

[L. S.] insists that there was no 
separation between her and the veteran.  
It does appear from available evidence 
that his marriage to [the appellant] was 
a fact of which she was completely 
ignorant.  He apparently continued to 
maintain his marital relationship with 
her while living in a similar 
relationship with [the appellant].  In 
the absence of evidence to the contrary, 
her statements must be accepted that 
there was no separation between them 
prior to his death.

In view of a determination that there was 
no separation or other termination of the 
marital relationship between the veteran 
and [L. S.], then there is no alternative 
but to find that [the appellant's] 
marriage to the veteran was not valid 
because the legal impediment that existed 
in the form of his ongoing marriage to 
[L. S.].  [Emphasis added].

In view of the above, the RO concluded that the appellant's 
marriage to the veteran could not be deemed valid [under what 
is now 38 C.F.R. § 3.52 (2002)] because a claim had been 
filed by L. S., who was determined to be the legal widow of 
the veteran and found entitled to DIC benefits.

Evidence associated with the claims file since the November 
1982 decision included a copy of an Order from the Chancery 
Court in Lebanon, Tennessee, submitted by the appellant, 
which indicated that L. S.'s divorce proceeding against the 
veteran was dismissed for want of prosecution on May 1, 1978.  
While this document proves that L. S. never was divorced from 
the veteran, it impeaches her credibility to a substantial 
degree with regard to the field examination interview she 
provided in September 1982.  At that time, L. S. informed the 
examiner that she and the veteran cohabited as man and wife 
until his death and that, in effect, there was never any 
problems between the two notwithstanding his arrangement 
beginning in 1978 of working in Huntsville and then commuting 
back to their residence on weekends.

In June 1999, the Board concluded that the new evidence 
submitted since the November 1982 decision, specifically, the 
Lebanon Chancery Court's Order dated May 1, 1978, was 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the appellant's claim and 
reopened the claim.  This document proves that L. S. and the 
veteran had at least initiated proceedings to obtain a 
divorce in 1978, a time period, which coincided with the 
veteran's relocation to Huntsville, Alabama.  In the opinion 
of the Board, this document suggests that the veteran and L. 
S. separated in 1978 when he moved to Huntsville, a finding 
that clearly conflicts with the information provided by L. S. 
in September 1982.  Moreover, given L. S.'s statements made 
in September 1982, the document placed into considerable 
doubt her statements as to their cohabitation from 1978 
forward.  Also, it is clear that the RO's decision in 
November 1982 was based in large part on the fact that 
evidence of a "separation or other termination of the marital 
relationship" between the veteran and L. S. could not be 
obtained, hence supporting L. S.'s claim in 1982.  
Consequently, the Board remanded the case to the RO for 
additional development, directing the Nashville RO to obtain 
an opinion from its Regional Counsel addressing the legal 
matters raised, namely, the validity of the appellant's 
marriage under Alabama law to the veteran.  Following that, 
the RO was to readjudicate the claim based on a merits-based 
review of the evidence of record.  If the decision remained 
adverse to the appellant, she and her representative were to 
be furnished a supplemental statement of the case (SSOC), 
providing adequate notice of all actions taken by the RO 
subsequent to the issuance of the March 1998 SSOC.  

In paragraph 2 of a July 2000 opinion, the Regional Counsel 
noted that, in the process of determining who, as between the 
appellant and L. S., was entitled to the veteran's widow 
benefits, no search of divorce records was done in York 
County, Carolina, Cumberland County, North Carolina, 
Mecklenburg County, North Carolina, or Union County, North 
Carolina -- counties where the veteran and L. S. resided at 
one time or another following their 1959 marriage.  Efforts 
to find proof in Tennessee of the veteran's divorce from L. 
S. were unsuccessful.  Subsequently, a copy of a Chancery 
Court order in Lebanon, Tennessee, dated May 1, 1978, 
dismissing for want of prosecution a divorce proceeding by L. 
S. against the veteran was discovered by the appellant and 
placed in the record.  A 1996 request to the Madison County 
Court, in Huntsville, Alabama, for information on whether or 
not it had any information on any divorce regarding the 
veteran resulted only in a reply that there is no record in 
that county of a divorce between the veteran and the 
appellant.  No information in the Madison County Court was 
obtained regarding whether or not it had a record of a 
divorce between the veteran and L. S.  

The Regional Counsel noted, in paragraph 5 of its opinion, 
that under Alabama law, if a husband fraudulently conceals 
from his wife prior to their ceremonial marriage the fact of 
an earlier marriage, his subsequent obtaining of a divorce 
from his first wife can cause a second marriage to ripen into 
a common-law marriage through the continued cohabitation the 
parties after the dissolution of the disbarring prior 
marriage.  In paragraph 6, the Regional Counsel indicated 
that, under Alabama law, L. S.'s marriage to the veteran is 
presumed to have been dissolved by divorce because of his 
subsequent marriage to the appellant.  However, this 
presumption may be rebutted by evidence showing that there is 
no record of a divorce between L. S. and the veteran in any 
location where either L. S. or the veteran resided.  

The evidence in the claims file shows no certificate of 
divorce between L. S. and the veteran on file with the 
Tennessee Division of Vital Statistics and there is no record 
of a divorce decree in the records of Wilson County, 
Tennessee, where L. S. and the veteran resided.  But the 
Regional Counsel observed that no search was done in York 
County, South Carolina, Madison County, Alabama, or any other 
location where one or both the parties to the first marriage 
may have resided.  The Regional Counsel recommended that 
additional inquiries concerning records in such counties are 
necessary to adequately corroborate L. S.'s claim that her 
marriage to the veteran was not dissolved by divorce.  Should 
evidence indicate no record of a divorce between L. S. and 
the veteran exists in the records of the counties where she 
and the veteran resided, together or separately, between 1959 
and his death 1982, it would be within VA's authority and 
discretion as a finder of fact to find that the presumption 
that the first marriage had not been dissolved by divorce had 
been rebutted and that the veteran's marriage to the 
appellant was invalid under Alabama law.  (See paragraph 7 of 
the Regional Counsel's opinion.)

Subsequently, the Nashville RO received responses from 
Mecklenburg, Union and Cumberland Counties in North Carolina 
and the South Carolina Office of Vital Records & Public 
Health Statistics (covering York County, South Carolina) that 
there were no records of a divorce between the veteran and L. 
S.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was enacted 
and became effective in November 2000.  The VCAA provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, in cases where such 
a procedure is necessary to make a decision on a claim.  
Here, the Board observes that the RO failed to ask for, and 
obtain, information from Madison County, Alabama, regarding 
whether or not it had a record of a divorce between the 
veteran and L. S. and failed to comply with the notice 
provisions of the VCAA.  The Court has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
under the holding in Stegall and in light of the requirements 
of the VCAA, this case must be remanded again to ensure full 
compliance with the Board's previous remands and the 
provisions of the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the proper 
officials in Madison County, Alabama, and 
request records of a divorce between 
[redacted]
, the veteran, and [redacted]
, who were married on 
August [redacted]
, 1959.  The veteran died in May 
1982.  If none is available, the 
respondent should so state.  
Documentation thereof should be placed in 
the claims folder.  

2.  The RO should review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. 
§ 3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully 
satisfied.

3.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
appellant and her representative the 
requisite period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



